DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 5, 6, 9, 14, 15, and 18 and cancelled claims 21-27 in the preliminary amendment filed on 04/23/2019.
The claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “.. signaling of a tag..." in line 3 is gue and unclear, thereby rendering the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US Publication No. 2017/0213226 A1) in view of Lopke et al (US Publication No. 2002/0169868 A1).
With respect to claim 1, Guo teaches a method, comprising: receiving, over a network and by a digital component distribution system (host system 102, Fig. 1), a packetized message (paragraph 0079 with reference to Figs.1,2a: "As shown in block 202 of FIG. 2a, an apparatus, such as website client intercepting module 112 operated by a host system, may be configured for receiving a HTTP request or the like from a client device 132a-n over network 14. For example, a consumer may open a web browser on their computer, tablet, or mobile phone and 
Guo does not explicitly disclose that packetized messages are generated by signaling of a tag that is included in code of a given online resource; generated by signaling of additional tags within the website.


With respect to claim 2, Guo teaches wherein the timestamp of the packetized message is either included in the packetized message or determined based on a time of an arrival of the packetized message (paragraph 0053).

	With respect to claim 6, Guo teaches storing the calculated duration of the user session for the user and the identifier for the user in a data structure with other user session durations at the website for other users and other identifiers for the other users to obtain an aggregate set of user session data for users that visited the website (paragraph 0141; Fig. 8); and segmenting the aggregate set of user session data into two or more subsets based on lengths of time specified by the user session durations (paragraph 0141; Fig. 8), including: creating a first subset of user session data that includes the identifiers of the users corresponding to the user session durations that are less than a specified duration (paragraph 0141; Fig. 8); and creating a second subset of the user session data that includes the identifiers of the users corresponding to the user session durations that exceed the specified duration (paragraph 0141; Fig. 8).

With respect to claim 9, Guo teaches detecting device type identifiers in the packetized message and other packetized messages that include the identifier corresponding to the device type (paragraph 0112; Fig. 5); and determining, for user sessions corresponding to the 

The limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Allowable Subject Matter
Claims 3-5, 7, 8, 12-14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
9/10/2021